MEMORANDUM DECISION
                                                                              FILED
Pursuant to Ind. Appellate Rule 65(D),                                    Jun 11 2018, 5:29 am

this Memorandum Decision shall not be                                         CLERK
                                                                          Indiana Supreme Court
regarded as precedent or cited before any                                    Court of Appeals
                                                                               and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mary P. Lake                                             Curtis T. Hill, Jr.
La Porte, Indiana                                        Attorney General of Indiana
                                                         James B. Martin
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Alan Cornelius Landry,                                   June 11, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         46A03-1710-CR-2373
        v.                                               Appeal from the
                                                         LaPorte Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Michael S. Bergerson, Judge
                                                         Trial Court Cause No.
                                                         46D01-1611-MR-7



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 46A03-1710-CR-2373 | June 11, 2018              Page 1 of 12
Alan Cornelius Landry “Landry” was convicted of murder,1 a felony, for killing

Nekia Hyler (“Hyler”). He appeals his conviction, contending that the State

failed to present sufficient evidence to support his conviction.


We affirm.


                                Facts and Procedural History
In April 2015, Hyler and her daughter were living at the Stepping Stones

Women’s Shelter (“Stepping Stones”) in Michigan City, Indiana. Tr. Vol. 2 at

90. Hyler’s case manager, Marsha Daniel (“Daniel”), saw Hyler on the

morning of April 13, 2015, for a group session. Id. at 93-94. After the group

session, Hyler came into Daniel’s office and talked with Daniel for

approximately forty-five minutes about some things that had been concerning

to Hyler. Id. at 93-95. Hyler told Daniel she was going to meet someone, and

Daniel recalled that Hyler said the man’s name was “something like Martinez.”

Id. at 94. Hyler was crying and told Daniel that she was scared and that this

would probably be the last time Daniel would see her alive because she thought

she was pregnant and was going to tell the father. Id. Hyler never returned to

Stepping Stones. Id. at 96-97.


Hyler visited her friend, Roberta Jenkins (“Jenkins”) that morning, arriving at

noon. Id. At 70-71; State’s Exs. 104, 106. Hyler received a phone call from

Landry while she was at Jenkins’s home. Id. at 72; State’s Exs. 104, 106.



1
    See Ind. Code § 35-42-1-1(1).

Court of Appeals of Indiana | Memorandum Decision 46A03-1710-CR-2373 | June 11, 2018   Page 2 of 12
Jenkins heard the caller’s voice, and Hyler showed Jenkins a picture of him. Tr.

Vol. II. at 75, 79. Jenkins recognized the caller as a man she knew as “Adoffo.”

Id. at 79, 86-87. While Hyler was speaking on the phone with Landry, she

began asking Landry questions about his identity, and Landry became agitated.

Id. at 78. Jenkins also stated that she saw Landry when he visited Hyler on

Jackson Street in Michigan City in either 2011 or 2012. Id. at 79-80. She

warned Hyler that Landry was not good news and that Hyler should "keep your

distance mind your business.” Id. at 77. Hyler assured Jenkins she was going

to “fall back, she wasn’t even going to go nowhere she was going straight to go

get her baby.” Id. at 77.


Shortly after noon that day, Hyler had been exchanging messages on Facebook

with her friend, Bert McMullan (“McMullan”). State’s Ex. 79. McMullan and

Hyler had not spoken for about six months, but he saw correspondence between

Landry and Hyler on Facebook. Id. at 92, 95. McMullan could tell from

Facebook correspondence that there was something romantic going on between

his own fiancée and Landry. Id. at 93. From viewing Landry’s Facebook

profile pictures, McMullan noticed that Landry identified himself with various

names: Alan Patricia; Martiz Dorsey; and Adoffo Lord. Id. at 96. Hyler

indicated to McMullan that Landry’s actual name was “Marquis” Landry.

State’s Ex. 79. McMullan learned from Hyler that Landry was married and

planned to tell Landry’s wife about Landry’s affairs. Tr. Vol. 3 at 99.

McMullan eventually contacted Landry, advising him that McMullan’s fiancée



Court of Appeals of Indiana | Memorandum Decision 46A03-1710-CR-2373 | June 11, 2018   Page 3 of 12
“played” not only McMullan but Landry too, as she was “dealing with other

men.” Id. at 100-02.


As Hyler was leaving Jenkins’s home, she received two text messages from

Landry. State’s Exs. 83, 104, 106. Hyler responded that she was at Gardena

Park. State’s Ex. 83. Landry called Hyler twice between 2:06 to 2:08 p.m. Id.

At 2:08 p.m., Google GPS records showed that Hyler was at the 300 block of

Holliday Street, where her body would later be found. Tr. Vol. 4 at 191; State’s

Exs. 104, 106. From 2:10 to 2:18, Hyler exchanged Facebook messages with

McMullan saying, “He is following me now.” State’s Exs. 79, 104, 106. At 2:15

p.m., Hyler sent McMullan a picture she took of an African-American male

standing in the alleyway facing her car. State’s Exs. 79, 81. McMullan

responded, “Pull off … That’s some stalker s**t . . . Don’t f**k around.” State’s

Exs. 79, 104, 106. At 2:18 p.m., Hyler responded, “You right.” State’s Exs. 79,

104, 106.


At 2:21 p.m., Google GPS records show that Hyler’s cell phone was at 8th and

Spring Street in Michigan City. State’s Exs. 104, 106. Landry picked up his

child at the Head Start program at that same address at approximately 2:20 to

2:25 p.m. Tr. Vol. 4 at 65, 82. Images from surveillance cameras located

approximately one mile away showed Landry’s vehicle passing by, going

southbound at 2:26 p.m., and then northbound at 2:33 p.m. Id. at 54; State’s

Exs. 95, 96. Google GPS records show that, at 2:27 p.m., Hyler’s cell phone

was at a location adjacent to Hearts & Hands childcare. State’s Exs. 104, 106.



Court of Appeals of Indiana | Memorandum Decision 46A03-1710-CR-2373 | June 11, 2018   Page 4 of 12
Landry picked up his other daughter from Hearts & Hands childcare at 2:30

p.m. State’s Ex. 100; Tr. Vol. 2 at 173-76.


From 2:29 p.m. to 2:58 p.m., Facebook messages purporting to be from Hyler

were sent to McMullan. State’s Ex. 80. Portia Rice (“Rice”), Hyler’s sister, last

spoke with Hyler on the telephone at approximately noon while Hyler was at

Jenkins’s home. Tr. Vol. 2 at 143. Just after 3:00 p.m., Rice began receiving

odd text messages from Hyler’s phone. The first of the messages stated, “Girl .

. . I’m about to get this 2,500 from this . . . [derogatory term] Bert . . . he owe

me for taking care of some business”; “He had me doing some private

investigator type s**t b***h.” State’s Exs. 2, 104, 106. Rice and Hyler never

referred to one another as “b***h”. Tr. Vol. 2 at 125. Rice also found it odd

that Hyler referred to Bert McMullan using a derogatory term because

McMullan was a friend to both her and Hyler. Id. at 130. At 3:09 p.m., a text

message was sent to Landry’s cell phone from Hyler’s phone with three nude

photographs of Hyler as attachments. State’s Exs. 104, 106; Tr. Vol. 4 at 194.


The last communication sent from Hyler’s phone was a text message to Rice at

3:11 p.m. State’s Exs. 104, 106. The final two GPS location points generated

from Hyler’s phone were at 3:03 and 3:04 p.m., at Walker and Vail Streets and

Holliday and Vail Streets. State’s Exs. 104, 106. Landry’s residence at 335

Walker Street is on the southeast side of the intersection of Walker and Vail.

Tr. Vol. 4 at 191.




Court of Appeals of Indiana | Memorandum Decision 46A03-1710-CR-2373 | June 11, 2018   Page 5 of 12
Because of the odd text messages referencing McMullan, Rice contacted

McMullan. He informed Rice about his interactions with Hyler and provided

her with screen shots of Facebook conversations that he had with Hyler. Tr.

Vol. 2 at 134; Tr. Vol. 4 at 177. The next day, April 14th, 2015, Rice went to

police to file a missing person report for Hyler. Tr. Vol. 2 at 56-57. Rice

provided police with passwords to access Hyler’s Facebook account and her

Badu dating site account. Id. at 57; Tr. Vol. 4 at 177.


At approximately 6:00 p.m. on April 14, 2015, police were called to 314

Holliday Street with a report that a person was slumped over inside a vehicle.

Tr. Vol. 2 at 151. The person was identified as Hyler, and it was determined

that she had died from a gunshot wound to her neck. Tr. Vol. 2 at 148. Police

determined that she was shot by a person standing outside the vehicle, through

the open driver's side window and that, at the time of the shooting, there was

no occupant in the front seat. Tr. Vol. 2 at 203-204. Hyler was in the driver’s

seat of her blue Chevrolet Malibu which was parked in the same alley from

which she had sent the picture to McMullan of the man standing facing her car.

Tr. Vol. 2 at 151, 186, 192; Tr. Vol. 4 at 178-79. A cassette audio adapter wire

extended from the car’s cassette player to outside the window of the driver’s

side door indicating that a person standing outside the driver’s side of the car

had pulled it out and detached it. Tr. Vol. 2 at 211-13. An earring matching the

one in Hyler’s right ear was found in the alleyway approximately 30 feet away

from the vehicle. Tr. Vol. 2 at 186, 198.




Court of Appeals of Indiana | Memorandum Decision 46A03-1710-CR-2373 | June 11, 2018   Page 6 of 12
On April 15, 2015, Landry was taken into custody for questioning. A cellphone

and the clothing he was wearing were recovered from his possession. Tr. Vol. 3

at 44. Other cellphones, firearms, and clothing were obtained in a search of

Landry’s home and vehicle. Id. at 61, 66, 70, 73-74. No blood was found on

any of Landry’s clothing that was collected. Tr. Vol. 2 at 237. Landry told

detectives that he and Hyler had “hooked up” before, that she knew he was

married with a family, and that he thought she wanted him to “chase her.” Id.

Landry stated that he and Hyler had met in alleys to have sex on previous

occasions. Id. He denied having been in the alley on April 13, 2015 and said

that he spoke with Hyler for approximately five minutes at the Duke Gas

Station on School Street. Tr. Vol. 4 at 171; State’s Ex. 91. He said he and Hyler

discussed “hooking up,” but that it would have to be later because his wife

worked until after 6:00 p.m. State’s Ex. 91. Landry claimed that after this five

minute conversation with Hyler, he went to pick up his daughter at the Head

Start program, but was early and went to the Hearts & Hands daycare to get his

other child, then went back to Head Start. Tr. Vol. 4 at 175; State’s Ex. 91.

Landry told detectives that he texted Hyler later, but that he never heard back

from her. State’s Ex. 91. Landry repeatedly insisted he could not have been the

last person to call Hyler, but officers had not disclosed any information

regarding when Hyler’s body had been found. State’s Ex. 91. When one of the

detectives disclosed to Landry that Hyler had been found dead, Landry

responded that Hyler had just sent him some pics, referring to the text message

sent from Hyler’s cell phone at 3:09 p.m. Tr. Vol. 4 at 194-95; State’s Ex. 91.

When he spoke with detectives, Landry wore a grey hat, a zip-up sweatshirt,
Court of Appeals of Indiana | Memorandum Decision 46A03-1710-CR-2373 | June 11, 2018   Page 7 of 12
and a grey t-shirt, similar to the individual in the picture Hyler sent to

McMullan from the alleyway in the 300 block of Holliday. State’s Ex. 91.

Police searched Landry’s residence and found a picture of a Smith and Wesson

.38 caliber revolver in Landry’s cell phone.


A single bullet and fragments were removed from Hyler’s body during the

autopsy. Tr. Vol. 2 215; State’s Exs. 26, 108. The ballistics exam of the bullet

showed that it was a .38 caliber family with five lands and grooves with a right

hand twist. Tr. Vol. 3 at 191-92. The firearms found in Landry’s home and

vehicle were ruled out as having fired the bullet recovered from Hyler’s body.

Id. at 193-94. Evidence recovered from Landry’s cellphone showed pictures of

other firearms not recovered from his home and vehicle. State’s Exs. 84-87.

One of the weapons depicted was a Smith & Wesson revolver, which could

have fired the bullet. Tr. Vol. 3 at 179, 194; State’s Ex. 85.


The State charged Landry with murder and alleged that he was an habitual

offender. Appellant’s App. Vol. 2 at 13-14, 44-45. The jury found Landry guilty

of murder and determined that he was a habitual offender. Id. at 179, 181, 183-

84. The trial court imposed a sentence of sixty years, enhanced by fifteen years

based on the habitual offender adjudication. Id. at 188-92. Landry now

appeals.


                               Discussion and Decision
Landry argues that the evidence presented at trial by the State was insufficient

to sustain his murder conviction. When reviewing the sufficiency of evidence

Court of Appeals of Indiana | Memorandum Decision 46A03-1710-CR-2373 | June 11, 2018   Page 8 of 12
to support a conviction, we do not reweigh the evidence or assess the credibility

of the witnesses. Boggs v. State, 928 N.E.2d 855, 864 (Ind. Ct. App. 2010), trans.

denied. We consider only the evidence most favorable to the verdict and the

reasonable inferences that can be drawn from that evidence. Fuentes v. State, 10
N.E.3d 68, 75 (Ind. Ct. App. 2014), trans. denied. We also consider conflicting

evidence in the light most favorable to the trial court’s ruling. Oster v. State, 992
N.E.2d 871, 875 (Ind. Ct. App. 2013), trans. denied. We will affirm unless no

reasonable fact-finder could find the elements of the crime proven beyond a

reasonable doubt. Lock v. State, 971 N.E.2d 71, 74 (Ind. 2012).


In order to convict Landry of murder, the State was required to prove beyond a

reasonable doubt that Landry did knowingly or intentionally kill Hyler. Ind.

Code § 35-42-1-1(1).


Landry argues that there was no substantial evidence of probative value to

support the verdict of guilty beyond a reasonable doubt, that there was no direct

evidence linking him to Hyler’s murder and that the State only presented

circumstantial evidence at trial. He further contends that the State did not

produce an eyewitness or a murder weapon, that there was no DNA evidence,

blood evidence, fingerprint evidence, and ballistics linking him to the crime and

that none of Hyler’s belongings, including her cellphone, were found in his

possession. Landry maintains that the probative evidence and the reasonable

inferences drawn from the evidence, when viewed in a light most favorable to

the conviction, failed to support the verdict of guilty beyond a reasonable doubt.

We disagree.

Court of Appeals of Indiana | Memorandum Decision 46A03-1710-CR-2373 | June 11, 2018   Page 9 of 12
Hyler was shot with a revolver. While the murder weapon was never found,

police located a picture on Landry’s cellphone that had been taken on March

21, 2015 of a Smith & Wesson .38 caliber revolver which could have been the

weapon that fired the bullet fragments removed from Hyler during the autopsy.


A murder conviction may be based purely on circumstantial evidence as long as

a reasonable inference can be drawn from the circumstantial evidence to

support the verdict. Pelley v. State, 901 N.E.2d 494, 500 (Ind. 2009); Moore v.

State, 652 N.E.2d 53, 55 (Ind. 1995). In this case, the circumstantial evidence

reveals: (1) specific and continuous satellite location of Hyler’s cell phone that

tracked Landry’s movements contradicted Landry's claim that he only briefly

talked to her at a gas station; (2) the crime scene that was consistent with

Hyler’s cell phone being pulled away from a dash connection; and (3) a picture

of a person with an appearance generally consistent with Landry standing in the

alleyway facing Hyler’s car that Hyler had taken and sent to McMullan.


During his interview with police, Landry stated that he met with Hyler on April

13, 2015 for only five minutes at a Duke Gas Station, went to pick up his

daughter from Head Start and then went home to get his oldest daughter from

the school bus. Tr. Vol. 4 at 171, 175; State’s Ex. 91. However, Hyler’s GPS on

her phone indicated that she never stopped at the Duke Gas Station, but moved

right past the Duke Gas Station to the middle of the alley in the 300 block of

Holliday Street where she was later found dead. The text messages and calls in

which Hyler provided her current whereabouts to Landry and Hyler’s Facebook

messages to McMullen, stating, “He is following me now”—were sufficient for

Court of Appeals of Indiana | Memorandum Decision 46A03-1710-CR-2373 | June 11, 2018   Page 10 of 12
the jury to infer that Landry and Hyler did not meet at the Duke Gas Station,

but instead, met in the alley in the 300 block of Holliday Street where, shortly

thereafter, she was killed by Landry.


The crime scene indicated that Hyler’s cell phone was taken by the person who

killed her. Utilizing GPS data on the phone, Landry’s location was established.

It indicated that Hyler’s phone went from the crime scene, to the Head Start

program, Hearts & Hands childcare, and Landry’s residence on Walker Street.

Google’s GPS services showed Hyler’s phone traveling north and south on

Tilden Avenue. Surveillance footage from 801 Tilden Avenue showed

Landry’s car traveling north and south on Tilden with no other vehicles

following him. This evidence was sufficient for the jury to reasonably infer that

Landry murdered Hyler and took her phone.


Furthermore, the evidence was sufficient for the jury to reasonably infer that the

picture that Hyler sent to McMullan just before her death was Landry. The

picture showed a person with an appearance consistent with Landry standing in

the alleyway facing Hyler’s car. When Landry was interviewed by the police,

he was dressed in similar clothing to what the individual from the picture was

wearing: grey hat; zip-up sweatshirt; and a grey t-shirt.


The evidence directly supported the verdict of guilty beyond a reasonable doubt

and was sufficient to support Landry’s conviction.


Affirmed.



Court of Appeals of Indiana | Memorandum Decision 46A03-1710-CR-2373 | June 11, 2018   Page 11 of 12
Baker, J., and Bradford, J., concur.




Court of Appeals of Indiana | Memorandum Decision 46A03-1710-CR-2373 | June 11, 2018   Page 12 of 12